UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-1956



DWAYNE MAYNARD; TAJUANA MAYNARD,

                                               Plaintiffs - Appellants,

            versus


WESTPORT INSURANCE CORPORATION,

                       Defendant & Third Party Plaintiff - Appellee,

            and


BRIDGETTE    HARRIS-SMITH;   SMITH   &   JEFFERSON,
LLC,

                                                Third Party Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-232-DKC)


Submitted:    January 23, 2003              Decided:   February 10, 2003


Before WIDENER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stewart A. Sutton, LAW OFFICE OF STEWART A. SUTTON, L.L.C.,
Germantown, Maryland, for Appellants. Bryan G. Schumann, R. J.,
Smyk, BOLLINGER, RUBERRY & GARVEY, Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Dwayne and Tajuana Maynard appeal from the district court’s

order denying their motion for summary judgment, granting Westport

Insurance Corporation’s cross motion for summary judgment, and

declaring that Westport is not obligated to indemnify their former

counsel, Bridgette Harris-Smith, for a $272,000 default judgment

entered   against   her   in   favor   of   the   Maynards   for   her   legal

malpractice in a bankruptcy proceeding.

       This Court reviews de novo a district court’s order granting

summary judgment and views the facts in the light most favorable to

the nonmoving party.      Scheduled Airlines Traffic Offices, Inc. v.

Objective, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999).               Summary

judgment is appropriate when no genuine issue of material fact

exists and the moving party is entitled to judgment as a matter of

law.    Fed. R. Civ. P. 56(c).     We conclude that the district court

properly granted summary judgment and declaratory relief for the

reason stated in its comprehensive opinion and orders and affirm

for the reasons stated by the district court.                See Maynard v.

Westport Ins. Corp., No. CA-01-232-DKC (D. Md. July 3 and Aug. 15,

2002).

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED


                                       3